DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the restriction requirement filed on 12/1/2020.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8, in the reply filed on 12/1/2020 is acknowledged.  The traversal is on the ground(s) that the search and examination of the entire application could be made without serious burden.  This is not found persuasive because the Group I and II are distinct and have acquired a separate status in the art as shown by their different classification and the Group I and II require a different field of search.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/1/2020.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --METHOD FOR MANUFACTURING AN ELECTRO-FILTER--.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
	Re. claim 1: After the phrase “at least one oil/gas separation chamber” as recited in lines 4 and 5, changes a comma “,” to a semicolon --;--.
		After the phrase “at least one emitter electrode” as recited in line 6, changes a comma “,” to a semicolon --;--.
		The phrase “the collector electrode” as recited in line 11 appears to be --the at least one collector electrode--.
		The phrase “with an electrically-conductive plastic material into a first cavity of the mold,” as recited in lines 11 and 12 appears to be --with the electrically-conductive plastic material into a first cavity of a mold, and--.
		The phrase “displacement of the injected collector electrode” as recited in line 15 appears to be --displacement of the at least one injected collector electrode--.
		The phrase “or into the cavity of another mold,” as recited in line 16 appears to be --or into a cavity of another mold; and--.
		The phrase “overmolding at least the oil/gas separation chamber of the body at least on the collector electrode, with an electrically-insulating plastic material” as recited in lines 17 and 18 appears to be --overmolding the at least one oil/gas separation chamber of the at least one body the at least one collector electrode with an electrically-insulating plastic material--.
	Re. claim 2: The phrase “as the first cycle of injecting the electrode” as recited in line 3 appears to be --as the first cycle of injecting the at least one collector electrode--.
	Re. claim 3: The phrase “injecting the emitter electrode” as recited in line 3 appears to be --injecting the at least one emitter electrode--.
	Re. claim 4: The phrase “wherein step a.2 is followed” as recited in line 1 appears to be --wherein the step a.2 is followed--.
		The phrase “removing the injected emitter electrode” as recited in line 1 appears to be --removing the at least one injected emitter electrode--.
		The phrase “displacing the injected emitter electrode” as recited in lines 3 and 4 appears to be --displacing the at least one injected emitter electrode--.
	Re. claim 5: The phrase “wherein if the method implements step b.1 then at the overmolding step b.2, at least the separation chamber is” as recited in lines 2 and 3 appears to be --wherein if the method implements step b.1, then at the overmolding step b.2, the at least one separation chamber is --.
		The phrase “overmolded on the emitter electrode and the collector electrode” as recited in lines 3 and 4 appears to be --overmolded on the at least one emitter electrode and the at least one collector electrode--.
	Re. claim 6: The phrase “comprising a second injection cycle implemented simultaneously” as recited in lines 2 and 3 appears to be –further comprising implementing a second injection cycle simultaneously--.
	Re. claim 7: The phrase “comprising at least one assembly cycle implemented subsequently” as recited in lines 2 and 3 appears to be – further comprising implementing at least one assembly cycle implemented subsequently--.
	Re. claim 8: The phrase “if the method implements step a.3 then the assembly cycle comprises” as recited in lines 2 and 3 appears to be --if the method implements step a.3, then the assembly cycle comprises--.
		The phrase “assembling the emitter electrode” as recited in lines 3 and 4 appears to be –assembling the at least one emitter electrode--.	
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 1: The phrase “overmolding the at least one oil/gas separation chamber of the at least one body the at least one collector electrode with an electrically-insulating plastic material” as recite din lines 17 and 18 are renders the claim vague and indefinite. It is unclear as to whether both the at least one oil/gas separation chamber of the at least one body and the at least one collector electrode or only one of the at least one oil/gas separation chamber of the at least one body or the at least one collector electrode is overmolded with the electrically-insulating plastic material.
	Re. claim 3: The phrase “into a third cavity of the mold or into another mold” as recited in lines 3 and 4 renders the claim vague and indefinite. It is unclear as to whether this another mold is the same another mold as recited in line 16 of claim 1 or not. Clarification is required.
	Re. claim 5: The phrase “wherein if the method implements step b.1” as recited in line 1 renders the claim vague and indefinite. It is unclear as to what the method is indicated.
		The phrase “at the overmolding step b.2” as recited in line 2 lacks antecedent basis.
	Re. claim 8: The phrase “wherein if the method implements step a.3” as recited in line 1 renders the claim vague and indefinite. It is unclear as to what the method is indicated.

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565.  The examiner can normally be reached on Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL D KIM/Primary Examiner, Art Unit 3729